DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juan Carlos Marquez on 10/29/2021 and 11/1/2021.
The application has been amended as follows: 
Claim 1 should read --A diaphragm pump comprising: a pump device which includes a bladder and an electromechanical member; at least two cavities formed in the bladder and a shaft of the electromechanical member connected to the bladder for driving the cavities to move upward and downward so that the cavities are compressed or expanded; a pump body which includes at least two air inlet passages, at least one air outlet passage and at least one leak-proof/sealing passage; each of the at least two air inlet passages, the at least one air outlet passage and the at least one leak-proof passage selectively communicating with at least one of the at least two cavities[[;]], wherein the pump body includes a top coverand not communicating with each other.--
Claim 4 should read --The diaphragm pump as claimed in claim 1, wherein a second valve membrane is arranged between the top cover and the first valve seat; a pressure chamber communicating with the at least one leak-proof passage is defined and formed between a first side of the second valve membrane and the first valve seat while an air outlet chamber is defined and formed between a second side of the second valve membrane and the top cover; the air release valve head is integrally formed on the second valve membrane.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches almost all of the limitations of Claim 1, but does not teach “the first leak-proof channel and the first air outlet channel are able to be communicating with and not communicating with each other”. Therefore, the prior art of record fails to disclose each of the limitations of Claim 1. The closest art of record is Fukami.  However, Fukami teaches the first leak-proof channel always communicating with the first air outlet channel, so does not teach the ability of the two channels to not communicate with each other. It would not be obvious to one of ordinary skill in the art to modify Fukami without significant structural modification and without the benefit of hindsight. Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 3-5, 9 & 10 depend on Claim 1, so are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/DEVON C KRAMER/            Supervisory Patent Examiner, Art Unit 3746